Exhibit 10

 

INDUSTRIAL LEASE

 

by and between

 

AMB PROPERTY, L.P.

“LANDLORD”

 

and

 

CAPSTONE TURBINE CORPORATION

“TENANT”

 

Dated: September 25, 2000

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

1.

 

BASIC PROVISIONS

 

1

1.1

 

PARTIES

 

1

1.2

 

PREMISES

 

1

1.3

 

TERM

 

1

1.4

 

BASE RENT

 

1

1.5

 

TENANT’S SHARE OF OPERATING EXPENSES

 

1

1.6

 

TENANT’S ESTIMATED MONTHLY RENT PAYMENT

 

1

1.7

 

SECURITY DEPOSIT

 

1

1.8

 

PERMITTED USE

 

1

1.9

 

GUARANTOR

 

1

1.10

 

ADDENDA

 

1

1.11

 

EXHIBITS

 

1

1.12

 

ADDRESS FOR RENT PAYMENTS

 

2

2.

 

PREMISES AND COMMON AREAS

 

3

2.1

 

LETTING

 

3

2.2

 

CONDITION OF PREMISES

 

3

3.

 

TERM

 

3

3.1

 

TERM

 

3

3.2

 

DELAY IN POSSESSION

 

3

3.3

 

COMMENCEMENT DATE CERTIFICATE

 

3

4.

 

RENT

 

3

4.1

 

BASE RENT

 

3

4.2

 

OPERATING EXPENSES

 

3

5.

 

SECURITY DEPOSIT

 

4

6.

 

USE

 

4

6.1

 

PERMITTED USE

 

4

6.2

 

HAZARDOUS SUBSTANCES

 

5

6.3

 

TENANT’S COMPLIANCE WITH REQUIREMENTS

 

6

6.4

 

INSPECTION; COMPLIANCE WITH LAW

 

6

7.

 

MAINTENANCE, REPAIRS, TRADE FIXTURES AND ALTERATIONS

 

6

7.1

 

TENANT’S OBLIGATIONS

 

6

7.2

 

LANDLORD’S OBLIGATIONS

 

6

7.3

 

ALTERATIONS

 

6

7.4

 

SURRENDER/RESTORATION

 

6

8.

 

INSURANCE; INDEMNITY

 

7

8.1

 

PAYMENT OF PREMIUMS

 

7

8.2

 

TENANT’S INSURANCE

 

7

8.3

 

LANDLORD’S INSURANCE

 

7

8.4

 

WAIVER OF SUBROGATION

 

7

8.5

 

INDEMNITY

 

7

8.6

 

EXEMPTION OF LANDLORD FROM LIABILITY

 

8

9.

 

DAMAGE OR DESTRUCTION

 

8

9.1

 

TERMINATION RIGHT

 

8

9.2

 

DAMAGE CAUSED BY TENANT

 

8

10.

 

REAL PROPERTY TAXES

 

8

10.1

 

PAYMENT OF REAL PROPERTY TAXES

 

8

10.2

 

REAL PROPERTY TAX DEFINITION

 

8

10.3

 

ADDITIONAL IMPROVEMENTS

 

9

10.4

 

JOINT ASSESSMENT

 

9

10.5

 

TENANT’S PROPERTY TAXES

 

9

11.

 

UTILITIES

 

9

12.

 

ASSIGNMENT AND SUBLETTING

 

9

12.1

 

LANDLORD’S CONSENT REQUIRED

 

9

13.

 

DEFAULT;REMEDIES

 

10

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

13.1

 

DEFAULT

 

10

13.2

 

REMEDIES

 

10

13.3

 

LATE CHARGES

 

12

14.

 

CONDEMNATION

 

12

15.

 

ESTOPPEL CERTIFICATE AND FINANCIAL STATEMENTS

 

12

15.1

 

ESTOPPEL CERTIFICATE

 

12

15.2

 

FINANCIAL STATEMENT

 

13

16.

 

ADDITIONAL COVENANTS AND PROVISIONS

 

13

16.1

 

SEVERABILITY

 

13

16.2

 

INTEREST ON PAST-DUE OBLIGATIONS

 

13

16.3

 

TIME OF ESSENCE

 

13

16.4

 

LANDLORD LIABILITY

 

13

16.5

 

NO PRIOR OR OTHER AGREEMENTS

 

13

16.6

 

NOTICE REQUIREMENTS

 

13

16.7

 

DATE OF NOTICE

 

13

16.8

 

WAIVERS

 

13

16.9

 

HOLDOVER

 

13

16.10

 

CUMULATIVE REMEDIES

 

14

16.11

 

BINDING EFFECT: CHOICE OF LAW

 

14

16.12

 

LANDLORD

 

14

16.13

 

ATTORNEYS’ FEES AND OTHER COSTS

 

14

16.14

 

LANDLORD’S ACCESS; SHOWING PREMISES; REPAIRS

 

14

16.15

 

SIGNS

 

14

16.16

 

TERMINATION; MERGER

 

14

16.17

 

QUIET POSSESSION

 

14

16.18

 

SUBORDINATION; ATTORNMENT; NON-DISTURBANCE

 

14

16.19

 

RULES AND REGULATIONS

 

15

16.20

 

SECURITY MEASURES

 

15

16.21

 

RESERVATIONS

 

15

16.22

 

CONFLICT

 

15

16.23

 

OFFER

 

15

16.24

 

AMENDMENTS

 

15

16.25

 

MULTIPLE PARTIES

 

15

16.26

 

AUTHORITY

 

16

 

iii

--------------------------------------------------------------------------------


 

AMB PROPERTY CORPORATION

INDUSTRIAL LEASE

 

1.                                                    BASIC PROVISIONS (“Basic
Provisions”).

 

1.1 Parties: This Lease (“Lease”) dated September 25, 2000, is made by and
between AMB Property, L.P., a Delaware limited partnership, (“Landlord”) and
Capstone Turbine Corporation, a Delaware corporation, (“Tenant”) (collectively,
the “Parties” or individually, a “Party”).

 

1.2 Premises The premises (“Premises”) consist of:

 

o Approximately square feet of space as depicted on Exhibit A. This space is a
part of the building (“Building”) which is also identified on Exhibit A.

 

or

 

x All of the building (“Building”) identified on Exhibit A, consisting of
approximately 78,711 square feet and commonly known as 16640 Stagg Street, Van
Nuys, California.

 

If the Premises are all of the Building, there shall, for purposes of this
Lease, be no distinction between the words “Premises” or “Building.”

 

1.3 Term: 10 years and 2 months (“Term”) commencing October 1, 2000
(“Commencement Date”) and ending December 31, 2010 (“Expiration Date”).

 

1.4 Base Rent: $44,078.00 per month (“Base Rent”). $51,495.00 is payable on
execution of this Lease for the period December 2000.

 

1.5 Tenant’s Share of Operating Expenses (“Tenant’s Share”):

 

(a)

 

Building Operating Expenses

 

100

%

 

1.6 Tenant’s Estimated Monthly Rent Payment: Following is the estimated monthly
Rent payment to Landlord pursuant to the provisions of this Lease. This estimate
is made at the inception of the Lease and is subject to adjustment pursuant to
the provisions of this Lease:

 

(a)

Base Rent (Paragraph 4.1)

 

$

44,078.00

 

 

 

(b)

Operating Expenses (Paragraph 4.2, excluding Real Property Taxes, Landlord
Insurance, and HVAC)

 

$

3,000.00

 

 

 

(c)

Landlord Insurance (Paragraph 8.3)

 

$

415.00

 

 

 

(d)

Real Property Taxes (Paragraph 10)

 

$

4,002.00

 

 

 

(e)

HVAC maintenance (Paragraph 4.2)

 

$

-0-

 

 

 

 

 

 

 

 

 

 

 

Estimated Monthly Payment

 

 

 

$

51,495.00

 

 

1.7 Security Deposit: $44,078.00 (“Security Deposit”).

 

1.8 Permitted Use (“Permitted Use”): Office, assembly, product testing (outside
and inside), warehouse and distribution of micro-turbines, recuperators and
related parts and for other general office, assembly, warehouse and distribution
purposes provided they do not involve Hazardous Substances, as defined in this
Lease and for no other purpose.

 

1.9 Guarantor: None

 

1.10 Addenda: Attached hereto are the following Addenda, all of which constitute
a part of this Lease:

 

(a) Addenda: Rent Adjustment

(b) Addenda: Option to Extend

(c) Addenda: Addendum

(d) Addenda: Tenant Improvement Addendum

 

1.11 Exhibits: Attached hereto are the following Exhibits, all of which
constitute a part of this Lease:

 

Exhibit A: Description of Premises.

Exhibit B: Commencement Date Certificate.

Exhibit C: Estoppel Certificate

Exhibit D: Hazardous Substances Questionnaire

 

1

--------------------------------------------------------------------------------


 

1.12 Address for Rent Payments: All amounts payable by Tenant to Landlord shall,
until further notice from Landlord, be paid to AMB Property Corporation at the
following address:

 

AMB Property, L.P.

P.O. Box 840507

Dallas, TX 75284-0507

 

2

--------------------------------------------------------------------------------


 

2.                                                    PREMISES AND COMMON AREAS.

 

2.1 Letting. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises upon all of the terms, covenants, and conditions, set
forth in this Lease. Any statement of square footage set forth in this Lease or
that may have been used in calculating Base Rent and/or Operating Expenses is an
approximation which Landlord and Tenant agree is reasonable, and the Base Rent
and Tenant’s Share based thereon is not subject to revision whether or not the
actual square footage is more or less.

 

Intentionally Deleted Intentionally Deleted Intentionally Deleted Intentionally
Deleted

 

2.2 Condition of Premises. Landlord shall deliver the Premises to Tenant clean
and free of debris on the Commencement Date. Landlord represents and warrants to
Tenant that the roof shall be water-tight and the plumbing, lighting, ceiling,
interior and exterior walls, electrical, air conditioning, fire-sprinklers,
heating, ventilating and other mechanical systems and equipment and fixtures in
the Premises, and the loading doors shall be in good operating condition on the
Commencement Date. Without limitation to Landlord’s obligations as set forth in
Paragraph 7.2, in the event that Tenant gives notice to Landlord within 6 months
following the Commencement Date of any defect or malfunction in or repair
reasonably needed to any of the aforementioned items or systems, as long as not
caused by Tenant, then it shall be the obligation of Landlord to promptly, at
Landlord’s sole cost and expense, perform such work.

 

3.                                                    TERM.

 

3.1 Term. The Commencement Date, Expiration Date, and Term of this Lease are as
specified in Paragraph 1.3.

 

3.2 Delay in Possession. If for any reason Landlord cannot deliver possession of
the Premises to Tenant by the Commencement Date, except as provided below,
Landlord shall not be subject to any liability therefor, nor shall such failure
affect the validity of this Lease or the obligations of Tenant hereunder. In
such case, Tenant shall not, except as otherwise provided herein, be obligated
to pay Rent or perform any other obligation of Tenant under the terms of this
Lease until Landlord delivers possession of the Premises to Tenant. The term of
the Lease shall commence on the earlier of (a) the date Tenant takes possession
of the Premises or (b) 10 days following notice to Tenant that Landlord is
prepared to tender possession of the Premises to Tenant. If possession of the
Premises is not delivered to Tenant within 60 days after the Commencement Date
and such delay is not due to Tenant’s acts, failure to act, or omissions, Tenant
shall have the option to either (i) by notice in writing to Landlord within 10
days after the end of said 60-day period cancel this Lease and the parties shall
be discharged from all obligations hereunder; or (ii) elect not to cancel this
Lease, in which case Tenant shall receive rent abatement, to be applied to the
rent coming due when the term of the Lease commences, equal to one day for each
day following such sixtieth (60th) day that Landlord fails to deliver the
Premises to Tenant If such written notice of Tenant’s cancellation under
(i) above is not received by Landlord within said 10-day period, Tenant’s right
to cancel this Lease shall terminate and Tenant shall be deemed to have elected
option (ii) above.

 

3.3 Commencement Date Certificate. At the request of Landlord, Tenant shall
execute and deliver to Landlord a completed certificate (“Commencement Date
Certificate”) in the form attached hereto as Exhibit B.

 

4.                                                    RENT.

 

4.1 Base Rent. Tenant shall pay to Landlord Base Rent and other monetary
obligations of Tenant to Landlord under the terms of this Lease (such other
monetary obligations are herein referred to as “Additional Rent”) in lawful
money of the United States, without offset or deduction, in advance on or before
the first day of each month. Base Rent and Additional Rent for any period during
the term hereof which is for less than one full month shall be prorated based
upon the actual number of days of the month involved. Payment of Base Rent and
Additional Rent shall be made to Landlord at its address stated herein or to
such other persons or at such other addresses as Landlord may from time to time
designate in writing to Tenant. Base Rent and Additional Rent are collectively
referred to as “Rent.” All monetary obligations of Tenant to Landlord under the
terms of this Lease are deemed to be Rent.

 

4.2 Operating Expenses. Tenant shall pay to Landlord on the first day of each
month during the term hereof, in addition to the Base Rent, Tenant’s Share of
all Operating Expenses in accordance with the following provisions:

 

3

--------------------------------------------------------------------------------


 

(a) “Operating Expenses” are all reasonable costs incurred by Landlord relating
to the ownership and operation of the Premises including, but not limited to,
the following:

 

(i) The operation, repair, maintenance, and replacement in neat, clean, good
order, and condition of the areas of the Premises Landlord is obligated to
maintain under this Lease.

 

(ii) Property management.

 

(iii) Reserves set aside for maintenance, repair, and replacement of the
Building.

 

(iv) Real Property Taxes.

 

(v) Premiums for the insurance policies maintained by Landlord under Paragraph 8
hereof.

 

(vi) Environmental monitoring and insurance programs, but only in the event that
such monitoring is required by the acts or omissions of Tenant or its agents.

 

(vii) Monthly amortization of capital improvements to the Building. The monthly
amortization of any given capital improvement shall be the sum of the
(a) quotient obtained by dividing the cost of the capital improvement by
Landlord’s estimate of the number of months of useful life of such improvement
plus (b) an amount equal to the cost of the capital improvement

times 1/12 of the lesser of 12% or the maximum annual interest rate permitted by
law.

 

(viii) Maintenance of the Building including, but not limited to, painting,
caulking, and repair and replacement of Building components, including, but not
limited to, roof, elevators, and fire detection and sprinkler systems.

 

(ix) Maintenance, repair and replacement of the heating, ventilating, and air
conditioning systems (“HVAC”).

 

(b) Tenant’s Share of Operating Expenses shall be 100%.

 

(c) Tenant shall pay monthly in advance, on the same day that the Base Rent is
due, Tenant’s Share of estimated Operating Expenses and HVAC maintenance costs
in the amount set forth in Paragraph 1.6. Landlord shall deliver to Tenant
within 90 days after the expiration of each calendar year a reasonably detailed
statement showing Tenant’s Share of the actual Operating Expenses incurred
during the preceding year. If Tenant’s estimated payments under this Paragraph
4(c) during the preceding year exceed Tenant’s Share as indicated on said
statement, Tenant shall be credited the amount of such overpayment against
Tenant’s Share of Operating Expenses next becoming due, or, if such amount is
owing at the end of Lease term, such amount shall be paid

within 30 days following the end of the Lease term. If Tenant’s estimated
payments under this Paragraph 4.2(c) during said preceding year were less than
Tenant’s Share as indicated on said statement, Tenant shall pay to Landlord the
amount of the deficiency within 30 days after delivery by Landlord to Tenant of
said statement. At any time Landlord may, in the exercise of its reasonable
judgment, adjust the amount of the estimated Tenant’s Share of Operating
Expenses and HVAC maintenance costs to reflect Landlord’s estimate of such
expenses for the year.

 

5. SECURITY DEPOSIT. Tenant shall deposit with Landlord upon Tenant’s execution
hereof the Security Deposit set forth in Paragraph 1.7 as security for Tenant’s
faithful performance of Tenant’s obligations under this Lease. If Tenant fails
to pay Base Rent or Additional Rent or otherwise defaults under this Lease (as
defined in paragraph 13.1), landlord may use the security deposit for the
payment of any amount due Landlord or to reimburse or compensate Landlord for
any liability, cost, expense, loss, or damage (including attorneys’ fees) which
Landlord may suffer or incur by reason thereof. Tenant shall on demand pay
Landlord the amount so used or applied so as to restore the Security Deposit to
the amount set forth in Paragraph 1.7. Landlord shall not be required to keep
all or any part of the Security Deposit separate from its general accounts.
Landlord shall, at the expiration or earlier termination of the term hereof and
after Tenant has vacated the Premises, return to Tenant that portion of the
Security Deposit not used or applied by Landlord. No part of the Security
Deposit shall be considered to be held in trust, to bear interest, or to be
prepayment for any monies to be paid by Tenant under this Lease.

 

6.                                                    USE.

 

6.1 Permitted Use. Tenant shall use and occupy the Premises only for the
Permitted Use set forth in Paragraph 1.8. Tenant shall not commit any nuisance,
permit the emission of any objectionable noise or odor, suffer any waste, make

any use of the Premises which is

 

4

--------------------------------------------------------------------------------


 

contrary to any law or ordinance, or which will invalidate or increase the
premiums for any of Landlord’s insurance. Tenant shall not service, maintain, or
repair vehicles on the Premises. Tenant shall not store foods, pallets, drums,
or any other materials outside the Premises. Notwithstanding the foregoing,
Tenant shall be permitted, provided such use is not in violation of any law or
ordinance and such use is screened from view by screening reasonably acceptable
to Landlord, to use the exterior areas of the Premises for the purposes of
product testing and uses related to such product testing.

 

6.2 Hazardous Substances.

 

(a) Reportable Uses Require Consent. The term, “Hazardous Substance,” as used in
this Lease, shall mean any product, substance, chemical, material, or waste
whose presence, nature, quantity, and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release, or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Landlord to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products or by-products thereof. Tenant
shall not engage in any activity in or about the Premises which constitutes a
Reportable Use (as hereinafter defined) of Hazardous Substances without the
express prior written consent of Landlord and compliance in a timely manner (at
Tenant’s sole cost and expense) with all Applicable Requirements (as defined in
Paragraph 6.3). “Reportable Use” shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration, or business plan
is required to be filed with, any governmental authority, and (iii) the presence
in, on, or about the Premises of a Hazardous Substance with respect to which any
Applicable Requirements require that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Tenant may, without Landlord’s prior consent, but upon notice to Landlord and in
compliance with all Applicable Requirements, use any ordinary and customary
materials reasonably required to be used by Tenant in the normal course of the
Permitted Use, so long as such use is not a Reportable Use and does not expose
the Premises or neighboring properties to any meaningful risk of contamination
or damage, or expose Landlord to any liability therefor. In addition, Landlord
may (but without any obligation to do so) condition its consent to any
Reportable Use of any Hazardous Substance by Tenant upon Tenant’s giving
Landlord such additional assurances as Landlord, in its reasonable discretion,
deems necessary to protect itself, the public, the Premises, and the environment
against damage, contamination, injury, and/or liability therefor, including but
not limited to the installation (and, at Landlord’s option, removal on or before
Lease expiration or earlier termination) of reasonably necessary protective
modifications to the Premises (such as concrete encasements) and/or the deposit
of an additional Security Deposit.

 

(b) Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance is located in, under, or about the Premises
or the Building, Tenant shall immediately give Landlord written notice thereof,
together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to such Hazardous Substance.
Tenant shall not cause or permit any Hazardous Substance to be spilled or
released in, on, under, or about the Premises (including, without limitation,
through the plumbing or sanitary sewer system).

 

(c) Indemnification. Tenant shall indemnify, protect, defend, and hold Landlord,
Landlord’s affiliates, Lenders, and the officers, directors, shareholders,
partners, employees, managers, independent contractors, attorneys, and agents of
the foregoing (“Landlord Entities”) and the Premises harmless from and against
any and all damages, liabilities, judgments, costs, claims, liens, expenses,
penalties, loss of permits, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance on or brought onto the Premises by or for
Tenant or by any of Tenant’s employees, agents, contractors, servants, visitors,
suppliers, or invitees (such employees, agents, contractors, servants, visitors,
suppliers, and invitees as herein collectively referred to as “Tenant
Entities”). Tenant’s obligations under this Paragraph 6.2(c) shall include, but
not be limited to, the effects of any contamination or injury to person,
property, or the environment created or suffered by Tenant, and the cost of
investigation (including consultants’ and attorneys’ fees and testing), removal,
remediation,

 

5

--------------------------------------------------------------------------------


 

restoration and/or abatement thereof, or of any contamination therein involved.
Tenant’s obligations under this Paragraph 6.2(c) shall survive the Expiration
Date or earlier termination of this Lease.

 

6.3 Tenant’s Compliance with Requirements. Tenant shall, at Tenant’s sole cost
and expense, fully, diligently, and in a timely manner comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements, and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the reasonable recommendations of
Landlord’s engineers and/or consultants, relating in any manner to the Premises
(including but not limited to matters pertaining to (a) industrial hygiene, (b)
environmental conditions on, in, under, or about the Premises, including soil
and groundwater conditions, and (c) the use, generation, manufacture,
production, installation, maintenance, removal, transportation, storage, spill,
or release of any Hazardous Substance), now in effect or which may hereafter
come into effect. Tenant shall, within 5 days after receipt of Landlord’s
written request, provide Landlord with copies of all documents and information
evidencing Tenant’s compliance with any Applicable Requirements, and shall
immediately upon receipt notify Landlord in writing (with copies of any
documents involved) of any claim, notice, citation, warning, complaint, or
report pertaining to or involving failure by Tenant or the Premises to comply
with any Applicable Requirements.

 

6.4 Inspection; Compliance with Law. In addition to Landlord’s environmental
monitoring and insurance program, the cost of which is included in Operating
Expenses as provided in Paragraph 4, Landlord and the holders of any mortgages,
deeds of trust, or ground leases on the Premises (“Lenders”) shall have the
right to enter the Premises at any time in the case of an emergency, and
otherwise at reasonable times, for the purpose of inspecting the condition of
the Premises and for verifying compliance by Tenant with this Lease and all
Applicable Requirements. Landlord shall be entitled to employ experts and/or
consultants in connection therewith to advise Landlord with respect to Tenant’s
installation, operation, use, monitoring, maintenance, or removal of any
Hazardous Substance on or from the Premises. The cost and expenses of any such
inspections shall be paid by the party requesting same unless a violation of
Applicable Requirements exists or is imminent, or the inspection is requested or
ordered by a governmental authority. Tenant shall upon request reimburse
Landlord or Landlord’s Lender, as the case may be, for the costs and expenses of
such inspections.

 

7.                                                    MAINTENANCE, REPAIRS,
TRADE FIXTURES AND ALTERATIONS.

 

7.1 Tenant’s Obligations. Subject to the provisions of Paragraph 2.6 (Condition
of the Premises, Paragraph 7.2 (Landlord’s Obligations), Paragraph 9 (Damage or
Destruction), and Paragraph 14 (Condemnation), Tenant shall, at Tenant’s sole
cost and expense and at all times, keep the Premises and every part thereof in
good order, condition, and repair (whether or not such portion of the Premises
requiring repair, or the means of repairing the same, are reasonable or readily
accessible to Tenant and whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements, or the age of such portion
of the Premises) including, without limiting the generality of the foregoing,
all equipment or facilities specifically serving the Premises, such as plumbing,
heating, ventilating, electrical, lighting facilities, boilers, fired or unfired
pressure vessels, fire hose connectors if within the Premises, fixtures,
interior walls, interior surfaces of exterior walls, ceilings, floors, windows,
doors, plate glass, and skylights, but excluding any items which are the
responsibility of Landlord pursuant to Paragraph 7.2 below. Tenant’s obligations
shall include restorations, replacements, or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good order,
condition, and state of repair.

 

7.2 Landlord’s Obligations. Subject to the provisions of Paragraph 6 (Use),
Paragraph 7.1 (Tenant’s Obligations), Paragraph 9 (Damage or Destruction), and
Paragraph 14 (Condemnation), Landlord, at its expense and not subject to the
reimbursement requirements of Paragraph 4.2, shall keep in good order,
condition, and repair the roof structure, foundations and exterior walls of the
Building. Landlord, subject to reimbursement pursuant to Paragraph 4.2, shall
keep in good order, condition, and repair the air conditioning systems servicing
the Premises, Building roof membrane, and Common Areas.

 

7.3 Alterations. Tenant shall not make nor cause to be made any alterations or
installations in, on, under, or about the Premises without the prior written
consent of Landlord which will not be unreasonably withheld or delayed. 

 

7.4 Surrender/Restoration. Tenant shall surrender the Premises by the end of the
last day of the Lease term or any earlier termination date, clean and free of
debris and in good operating order, condition, and state of repair, ordinary
wear and tear excepted. Without limiting

 

6

--------------------------------------------------------------------------------


 

the generality of the above, Tenant shall remove all Alterations designated by
Landlord in Landlord’s sole discretion, personal property, trade fixtures, and
floor bolts, patch all floors, and cause all lights to be in good operating
condition. Notwithstanding the foregoing, Tenant by written notice to Landlord
may require, prior to the installation of any Alterations, that Landlord elect
whether such Alterations must be removed at the end of the Lease term or whether
Tenant shall have the option of removing such Alterations at the end of the
Lease term, and Landlord shall make such election within 20 days following
Landlord’s receipt such written notice.

 

8.                 INSURANCE; INDEMNITY.

 

8.1 Payment of Premiums. The cost of the premiums for the insurance policies
maintained by Landlord under this Paragraph 8 shall be an Operating Expense
reimbursable pursuant to Paragraph 4.2 hereof. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Commencement Date and Expiration
Date.

 

8.2 Tenant’s Insurance.

 

(a) At its sole cost and expense, Tenant shall maintain in full force and effect
during the Term of the Lease the following insurance coverages insuring against
claims which may arise from or in connection with the Tenant’s operation and use
of the Premises.

 

(i) Commercial General Liability insurance with minimum limits of $1,000,000 per
occurrence and $3,000,000 general aggregate for bodily injury, personal injury,
and property damage. If required by Landlord, liquor liability coverage will be
included. Such insurance shall be endorsed to include Landlord and Landlord
Entities as additional insureds, shall be primary and noncontributory with any
Landlord insurance, and shall provide severability of interests between or among
insureds.

 

(ii) Workers’ Compensation insurance with statutory limits and Employers
Liability with a $1,000,000 per accident limit for bodily injury or disease.

 

(iii) Automobile Liability insurance covering all owned, nonowned, and hired
vehicles with a $1,000,000 per accident limit for bodily injury and property
damage.

 

(iv) Property insurance against “all risks” at least as broad as the current ISO
Special Form policy, including earthquake and flood, for loss to any tenant
improvements or betterments, floor and wall coverings, and business personal
property (except for earthquake and flood coverage) on a full insurable
replacement cost basis with no coinsurance clause, and Business Income insurance
covering at least six months of loss of income and continuing

expense.

 

(b) Tenant shall deliver to AMB certificates of all insurance reflecting
evidence of required coverages prior to initial occupancy, and annually
thereafter.

 

(c) If, in the opinion of Landlord’s insurance advisor, the amount or scope of
such coverage is deemed inadequate at any time during the Term, Tenant shall
increase such coverage to such reasonable amounts or scope as Landlord’s advisor
deems adequate and which are customary for premises of the size and location of
the Premises.

 

(d) All insurance required under Paragraph 8.2 (i) shall be issued by insurers
licensed to do business in the state in which the Premises are located and which
are rated A:VII or better by Best’s Key Rating Guide and (ii) shall be endorsed
to provide at least 30-days prior notification of cancellation or material
change in coverage to said additional insureds.

 

8.3 Landlord’s Insurance. Landlord shall maintain “all risks” coverage as broad
as the current ISO Special Form policy, including earthquake and flood, covering
Building and such other insurance in such amounts and covering such other
liability or hazards as deemed appropriate by Landlord. The amount and scope of
coverage of Landlord’s insurance shall be determined by Landlord from time to
time in its sole discretion and shall be subject to such reasonable deductible
amounts as Landlord may elect. Except as to the “all risks” coverage for the
Building, Landlord shall have the right to reduce or terminate any

insurance or coverage.

 

8.4 Waiver of Subrogation. To the extent permitted by law and with permission of
their insurance carriers, Landlord and Tenant each waive any right to recover
against the other on account of any and all claims Landlord or Tenant may have
against the other with respect to property insurance actually carried, or
required to be carried hereunder, to the extent of the proceeds realized from
such insurance coverage.

 

8.5 Indemnity. Tenant shall protect, defend, indemnify, and hold Landlord and
Landlord Entities harmless from and against any and all loss, claims, liability,
or costs (including court costs and attorneys’ fees) incurred

by reason of:

 

(a) any damage to any property (including but not limited to property of any
Landlord Entity) or death, bodily, or personal injury to any person occurring in
or about the

 

 

7

--------------------------------------------------------------------------------


 

Premises, the Building, or the Industrial Center to the extent that such injury
or damage shall be caused by or arise from any actual or alleged act, neglect,
fault, or omission by or of Tenant, its agents, servants, employees, invitees,
contractors, suppliers, subtenants, or visitors;

 

(b) the conduct or management of any work or anything whatsoever done by the
Tenant on or about the Premises or from transactions of the Tenant concerning
the Premises;

 

(c) Tenant’s failure to comply with any and all governmental laws, ordinances,
and regulations applicable to the condition or use of the Premises or its
occupancy; or

 

(d) any breach or default on the part of Tenant in the performance of any
covenant or agreement to be performed pursuant to this Lease.

 

The provisions of this Paragraph 8.5 shall, with respect to any claims or
liability accruing prior to such termination, survive the Expiration Date or
earlier termination of this Lease.

 

8.6 Exemption of Landlord from Liability. Except to the extent caused by the
gross negligence or willful misconduct of Landlord, Landlord shall not be liable
for and Tenant waives any claims against Landlord for injury or damage to the
person or the property of Tenant, Tenant Entities, or any other person in or
about the Premises, Building, or Industrial Center from any cause whatsoever,
including, but not limited to, damage or injury which is caused by or results
from (a) fire, steam, electricity, gas, water, or rain, or from the breakage,
leakage, seepage, back up of sewers or drains, obstruction, or other defects of
pipes, fire sprinklers, wires, appliances, plumbing, air conditioning, or
lighting fixtures or (b) from the condition of the Premises, other portions of
the Building, or Industrial Center. Landlord shall not be liable for any damages
arising from any act or neglect of any other tenant of Landlord nor from the
failure by Landlord to enforce the provisions of any other lease of which
Landlord is the landlord. Except with respect to Landlord’s gross negligence or
willful misconduct, Landlord shall not be liable for injury to Tenant’s
business, for any loss of income or profit therefrom, or any indirect,
consequential, or punitive damages.

 

9.                 DAMAGE OR DESTRUCTION.

 

9.1 Termination Right. Tenant shall give Landlord immediate written notice of
any damage to the Premises. Subject to the provisions of Paragraph 9.2, if the
Premises or the Building shall be damaged to such an extent that there is
substantial interference for a period exceeding 90 consecutive days with the
conduct by Tenant of its business at the Premises, Tenant, at any time prior to
commencement of repair of the Premises and following 10 days written notice to
Landlord, may terminate this Lease effective 30 days after delivery of such
notice to Landlord. Such termination shall not excuse the performance by Tenant
of those covenants which under the terms hereof survive termination. Rent shall
be abated in proportion to the degree of interference during the period that
there is such substantial interference with the conduct of Tenant’s business at
the Premises. Abatement of rent and Tenant’s right of termination pursuant to
this provision shall be Tenant’s sole remedy for Tenant’s loss of beneficial use
of the Premises due to the failure of Landlord to keep in good order, condition,
and repair the foundations and exterior walls of the Building, Building roof,
utility systems outside the Building, the Common Areas, and HVAC.

 

9.2 Damage Caused by Tenant. Tenant’s termination rights under Paragraph 9.1
shall not apply if the damage to the Premises or Building is the result of any
act or omission of Tenant or of any of Tenant’s, agents, employees, customers,
invitees, or contractors (“Tenant Acts”). Any damage resulting from a Tenant Act
shall be promptly repaired by Tenant. Landlord at its option may at tenant’s
expense repair any damage caused by tenant acts. Tenant shall continue to pay
all rent and other sums due hereunder and shall be liable to Landlord for all
damages that Landlord may sustain resulting from a Tenant Act. This section
shall not apply to any damage covered by Landlord’s insurance pursuant to
Section 8.3.

 

10.               REAL PROPERTY TAXES.

 

10.1 Payment of Real Property Taxes. Landlord shall pay the Real Property Taxes
due and payable during the term of this Lease and, except as otherwise provided
in Paragraph 10.3, such payments shall be a Common Area Operating Expense
reimbursable pursuant to Paragraph 4.2. Notwithstanding the foregoing, there
shall be excluded from Real Property Taxes: (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord’s general or net income (as opposed to rents,
receipts, or income attributable to operations at the project), and (ii) any
items included as operating expenses.

 

10.2 Real Property Tax Definition. As used herein, the term “Real Property
Taxes” is any form of tax or assessment, general, special, ordinary, or
extraordinary, imposed or levied upon (a) the Industrial Center or Building, (b)
any interest of Landlord in the Industrial Center or

 

8

--------------------------------------------------------------------------------


 

Building, (c) Landlord’s right to rent or other income from the Industrial
Center or Building, and/or (d) Landlord’s business of leasing the Premises. Real
Property Taxes include (a) any licenses fee, commercial rental tax, excise tax,
improvement bond or bonds, levy, or tax; (b) any tax or charge which replaces or
is in addition to any of such above-described “Real Property Taxes,” and (c) any
fees, expenses, or costs (including attorneys’ fees, expert fees, and the like)
incurred by Landlord in protesting or contesting any assessments levied or any
tax rate. Real Property Taxes for tax years commencing prior to, or extending
beyond, the term of this Lease shall be prorated to coincide with the
corresponding Commencement Date and Expiration Date.

 

10.3 Additional Improvements. Operating Expenses shall not include Real Property
Taxes attributable to improvements placed upon the Building by Landlord unless
requested by Tenant. Tenant shall, however, pay to Landlord at the time
Operating Expenses are payable under Paragraph 4.2, the entirety of any increase
in Real Property Taxes if assessed by reason of improvements placed upon the
Premises by Tenant or at Tenant’s request.

 

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed.

 

10.5 Tenant’s Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon Tenant’s improvements, fixtures, furnishings,
equipment, and all personal property of Tenant contained in the Premises.

 

11.               UTILITIES. Tenant shall pay directly for all utilities and
services supplied to the Premises, including but not limited to electricity,
telephone, security, gas, and cleaning of the Premises, together with any taxes
thereon.

 

12.               ASSIGNMENT AND SUBLETTING

 

12.1 Landlord’s Consent Required.

 

(a) Tenant shall not assign, transfer, mortgage, or otherwise transfer or
encumber (collectively, “assign”) or sublet all or any part of Tenant’s interest
in this Lease or in the Premises without Landlord’s prior written consent, which
consent shall not be unreasonably withheld. Relevant criteria in determining
reasonability of consent include, but are not limited to, credit history of a
proposed assignee or sublessee, references from prior landlords, any change or
intensification of use of the Premises or the Common Areas, and any limitations
imposed by the Internal Revenue Code and the Regulations promulgated thereunder
relating to Real Estate Investment Trusts. Assignment or sublet shall not
release Tenant from its obligations hereunder. Tenant shall not (i) sublet,
assign, or enter into other arrangements in which the amounts to be paid by the
sublessee or assignee thereunder would be based, in whole or in part, on the
income or profits derived by the business activities of the sublessee or
assignee; (ii) sublet the Premises or assign this Lease to any person or entity
in which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Internal
Revenue Code (the “Code”); or (iii) sublet the Premises or assign this Lease in
any other manner which could cause any portion of the amounts received by
Landlord pursuant to this Lease or any sublease to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Code, or which
could cause any other income received by Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code. The requirements of this Section
12.1 shall apply to any further subleasing by any subtenant. Notwithstanding the
foregoing, in the event of any assignment or subletting to which Landlord
consents, Landlord shall receive fifty percent (50%), in the event of a
sublease, of any rent received by Tenant above the rent then being paid by
Tenant to Landlord less: (i) rent obligations paid by Tenant hereunder during
any period when the Premises were vacant following the marketing of the Premises
for such sublease; (ii) the costs of any tenant improvements made or allowance
given to the subtenant for tenant improvements; (iii) any free rent or other
economic concessions given the subtenant; and (iv) any commissions or marketing
expense paid by Tenant for such sublease. In addition, Landlord shall receive
fifty percent (50%), in the event of an assignment, of any profit derived by
Tenant from such assignment less any commissions or marketing expense paid by
Tenant for such assignment. In the event of any assignment or subletting, Tenant
shall pay to Landlord or its authorized managing agent (as directed by
Landlord)a fee of $750.00 to cover Landlord’s costs of review, negotiation,
preparation or execution of any documentation regarding such assignment or
subletting. Notwithstanding the foregoing, Tenant may sublease up to 50% of the
Premises, pursuant to this Section, and Landlord shall not receive any portion
of the profit derived from such sublease. Landlord shall approve or disapprove a
proposed sublease of up to 50% of the Premises within ten (10) days following
receipt of Tenant’s written request.

 

9

--------------------------------------------------------------------------------


 

(b) A change in the control of Tenant shall constitute an assignment requiring
Landlord’s consent. The transfer, on a cumulative basis, of 25% or more of the
voting or management control of Tenant shall constitute a change in control for
this purpose, provided that changes resulting from the sale of stock through a
recognized stock exchange shall not constitute a change of control hereunder.

 

12.2 Non-Transfers. The term “Affiliate” shall mean any entity which is
controlled by controls, or is under common control with, Tenant or which merges
with, is acquired by, or acquires all of Tenant’s assets or stock. “Control,” as
used in this Paragraph 12.2, shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, by
contract or otherwise. Notwithstanding anything to the contrary contained in
this Paragraph 12, an assignment or subletting of all or a portion of the
Premises to an “Affiliate” of Tenant shall not be deemed a Transfer under this
Paragraph 12, provided that Tenant notifies Landlord of any such assignment or
sublease and promptly supplies Landlord with any documents or information
reasonably required by Landlord regarding such assignment or sublease or such
Affiliate, and further provided that such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations and Tenant remains liable under
this Lease.

 

13.               DEFAULT; REMEDIES.

 

13.1  Default. The occurrence of any one of the following events shall
constitute an event of default on the part of Tenant (“Default”):

 

(a) The abandonment of the Premises by Tenant;

 

(b) Failure to pay any installment of Base Rent, Additional Rent, or any other
monies due and payable hereunder, said failure continuing for a period of 5 days
after Tenant receives notices that such payment was not received when due, which
notice shall be in lieu of and not in addition to any notice required by
statute;

 

(c) A general assignment by Tenant or any guarantor for the

benefit of creditors;

 

(d) The filing of a voluntary petition of bankruptcy by Tenant or any guarantor;
the filing of a voluntary petition for an arrangement; the filing of a petition,
voluntary or involuntary, for reorganization; or the filing of an involuntary
petition by Tenant’s creditors or guarantors;

 

(e) Receivership, attachment, of other judicial seizure of the Premises or all
or substantially all of Tenant’s assets on the Premises;

 

(f) Failure of Tenant to maintain insurance as required by

Paragraph 8.2;

 

(g) Any breach by Tenant of its covenants under Paragraph 6.2;

 

(h) Failure in the performance of any of Tenant’s covenants, agreements, or
obligations hereunder (except those failures specified as events of Default in
other Paragraphs of this Paragraph 13.1 which shall be governed by such other
Paragraphs), which failure continues for 20 days after written notice thereof
from Landlord to Tenant; provided that, if Tenant has exercised reasonable
diligence to cure such failure and such failure cannot be cured within such
20-day period despite reasonable diligence, tenant shall not be in default under
this subparagraph unless Tenant fails thereafter diligently and continuously to
prosecute the cure to completion;

 

13.2 Remedies. In the event of any Default by Tenant, Landlord shall have any or
all of the following remedies:

 

(a) Termination. In the event of any Default by Tenant, then in addition to any
other remedies available to Landlord at law or in equity and under this Lease,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder by giving written notice of such intention to terminate. In
the event that Landlord shall elect to so terminate this Lease then Landlord may
recover from Tenant:

 

(1) the worth at the time of award of any unpaid Rent and any other sums due and
payable which have been earned at the time of such

termination; plus

 

(2) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus

 

(3) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable for the balance of the term of this Lease after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus

 

10

--------------------------------------------------------------------------------


 

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including, without limitation, any costs or expenses incurred by Landlord (i) in
retaking possession of the Premises; (ii) in maintaining, repairing, preserving,
restoring, replacing, cleaning, the Premises or any portion thereof, including
such acts for reletting to a new lessee or lessees; (iii) for leasing
commissions; or (iv) for any other costs necessary or

appropriate to relet the Premises; plus

 

(5) such reasonable attorneys’ fees incurred by Landlord as a result of a
Default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus

 

(6) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. As used in
subparagraphs (1) and (2) above, the “worth at the time of award” is computed by
allowing interest at an annual rate equal to twelve percent (12%) per annum or
the maximum rate permitted by law, whichever is less. As used in subparagraph
(3) above, the “worth at the time of award” is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award, plus one percent (1 %). Tenant waives redemption or relief from
forfeiture under California Code of Civil Procedure Sections 1174 and 1179, or
under any other present or future law, in the event Tenant is evicted or
Landlord takes possession of the Premises by reason of any Default of Tenant
hereunder.

 

(b) Continuation of Lease. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due, provided tenant has
the right to sublet or assign, subject only to reasonable limitations).

 

(c) Re-entry. In the event of any Default by Tenant, Landlord shall also have
the right, with or without terminating this Lease, in compliance with applicable
law, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant.

 

(d) Reletting. In the event of the abandonment of the Premises by Tenant or in
the event that Landlord shall elect to re-enter or shall take possession of the
Premises pursuant to legal proceeding or pursuant to any notice provided by law,
then if Landlord does not elect to terminate this Lease as provided in Paragraph
a, Landlord may from time to time, without terminating this Lease, relet the
Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable with the right to make alterations and repairs to
the Premises. In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied in the following
order: (1) to reasonable attorneys’ fees incurred by Landlord as a result of a
Default and costs in the event suit is filed by Landlord to enforce such
remedies; (2) to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord; (3) to the payment of any costs of such reletting;
(4) to the payment of the costs of any alterations and repairs to the Premises;
(5) to the payment of Rent due and unpaid hereunder; and (6) the residue, if
any, shall be held by landlord and applied in payment of future Rent and other
sums payable by Tenant hereunder as the same may become due and payable
hereunder. Should that portion of such rentals received from such reletting
during any month, which is applied to the payment of Rent hereunder, be less
than the Rent payable during the month by Tenant hereunder, then Tenant shall
pay such deficiency to Landlord. Such deficiency shall be calculated and paid
monthly. Tenant shall also pay to Landlord, as soon as ascertained, any costs
and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.

 

(e) Termination. No re-entry or taking of possession of the Premises by Landlord
pursuant to this Addendum shall be construed as an election to terminate this
Lease unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
Default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such Default.

 

(f) Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.

 

(g) No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the premises by tenant prior to the
expiration of the term, and such acceptance by Landlord of surrender by tenant
shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by landlord. The surrender of this lease by
tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that

 

11

--------------------------------------------------------------------------------


 

such merger take place, but shall operate as an assignment to Landlord of any
and all, existing subleases, or Landlord may, at its option, elect in writing to
treat such surrender as a merger terminating Tenant’s estate under this Lease,
and thereupon Landlord may terminate any or all such subleases by notifying the
sublessee of its election so to do within five (5) days after such surrender.

 

(h) Notice Provisions. Tenant agrees that any notice given by Landlord pursuant
to Paragraph 13.1 of the Lease shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161, and Landlord shall not be
required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding. Should Landlord prepare any notice to Tenant for
failure to pay rent, additional rent or perform any other obligation under the
Lease, Tenant shall pay to Landlord, without any further notice from Landlord,
the additional sum of $75.00 which the parties hereby agree represents a fair
and reasonable estimate of the costs Landlord will incur by reason of preparing
such notice.

 

13.3 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges. Accordingly, if any installment of Rent or other sum due
from Tenant shall not be received by Landlord or Landlord’s designee within 4
days after such amount shall be due, then, without any requirement for notice to
Tenant, Tenant shall pay to Landlord a late charge equal to 5% of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s Default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder. In addition, should Landlord be unable to negotiate any payment made
by Tenant on the first attempt by Landlord and without any notice to Tenant,
Tenant shall pay to Landlord a fee of $50.00 per item which the parties hereby
agree represents a fair and reasonable estimate of the costs Landlord will incur
by reason of Landlord’s inability to negotiate such item(s). Notwithstanding the
foregoing or anything to the contrary, Tenant shall not be obligated to pay a
late charge until each time after the fourth time during the term or extended
term of that Tenant fails to pay any amount due under this Lease within 4 days
after said amount shall be due.

 

14. CONDEMNATION. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of exercise of said power (all
of which are herein called “condemnation”), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the floor area of the Premises, or
more than 25% of the portion of the Common Areas designated for Tenant’s,
parking, is taken by condemnation, Tenant may, at Tenant’s option, to be
exercised in writing within 10 days after Landlord shall have given Tenant
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority shall have taken possession), terminate this
Lease as of the date the condemning authority takes such possession. If Tenant
does not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the Premises remaining,
except that the Base Rent shall be reduced in the same proportion as the
rentable floor area of the Premises taken bears to the total rentable floor area
of the premises. No reduction of Base Rent shall occur if the condemnation does
not apply to any portion of the Premises. Any award for the taking of all or any
part of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of Landlord;
provided, however, that Tenant shall be entitled to any compensation, separately
awarded to Tenant, for Tenant’s relocation expenses and/or loss of Tenant’s
trade fixtures. In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall to the extent of its net severance damages in the
condemnation matter, repair any damage to the Premises caused by such
condemnation authority. Tenant shall be responsible for the payment of any
amount in excess of such net severance damages required to complete such repair.

 

15.               ESTOPPEL CERTIFICATE AND FINANCIAL STATEMENTS.

 

15.1 Estoppel Certificate. Each party (herein referred to as “Responding Party”)
shall within 10 days after written notice from the other Party (the “Requesting
Party”) execute, acknowledge, and deliver to the Requesting Party, to the extent
it can truthfully do so, an estoppel certificate in the form attached hereto as
Exhibit C, plus such additional information, confirmation, and statements as be
reasonably requested by the Requesting Party. Should Tenant fail to deliver an
executed and acknowledged estoppel certificate to Landlord as prescribed herein,
Tenant hereby authorizes Landlord to act as Tenant’s attorney-in-fact in
executing such

 

12

--------------------------------------------------------------------------------


 

estoppel certificate or, at Landlord’s option, Tenant shall pay a fee of $100.00
per day (“Estoppel Delay Fee”) for each day after the 10 days’ written notice in
which Tenant fails to comply with this requirement.

 

15.2 Financial Statement. If Landlord desires to finance, refinance, or sell the
Building, Industrial Center, or any part thereof, Tenant shall deliver to any
potential lender or purchaser designated by Landlord such financial statements
of Tenant as may be reasonably required by such lender or purchaser, including
but not limited to Tenant’s financial statements for the past 3 years. All such
financial statements shall be received by Landlord and such lender or purchaser
in confidence and shall be used only for the purposes herein set forth.

 

16.               ADDITIONAL COVENANTS AND PROVISIONS.

 

16.1 Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall not affect the validity of any other
provision hereof.

 

16.2 Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder not received by Landlord within 10 days following the date on which it
was due shall bear interest from the date due at 12% per annum, but not
exceeding the maximum rate allowed by law in addition to the late charge
provided for in Paragraph 13.3.

 

16.3 Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

 

16.4 Landlord Liability. Tenant, its successors, and assigns shall not assert
nor seek to enforce any claim for breach of this Lease against any of Landlord’s
assets other than Landlord’s interest in the Industrial Center. Tenant agrees to
look solely to such interest for the satisfaction of any liability or claim
against Landlord under this Lease. In no event whatsoever shall Landlord (which
term shall include, without limitation, any general or limited partner,
trustees, beneficiaries, officers, directors, or stockholders of Landlord) ever
be personally liable for any such liability.

 

16.5 No Prior or Other Agreements. This Lease contains all agreements between
the Parties with respect to any matter mentioned herein, and supersedes all
prior or contemporaneous oral or written agreements or understandings.

 

16.6 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand, messenger, or courier
service) or may be sent by regular, certified, or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission during
normal business hours, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 16.6. The addresses noted adjacent to a
Party’s signature on this Lease shall be that Party’s address for delivery or
mailing of notice purposes. Either Party may by written notice to the other
specify a different address for notice purposes, except that upon Tenant’s
taking possessing of the Premises, the Premises shall constitute Tenant’s
address for the purpose of mailing or delivering notices to Tenant. A copy of
all notices required or permitted to be given to Landlord hereunder shall be
concurrently transmitted to such party or parties at such addresses as Landlord
may from time to time hereafter designate by written notice to Tenant.

 

16.7 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail, the notice shall be deemed given 48 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or an overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the United
States Postal Service or courier. If any notice is transmitted by facsimile
transmission or similar means, the same shall be deemed served or delivered upon
telephone or facsimile confirmation of receipt of the transmission thereof,
provided a copy is also delivered via hand or overnight delivery or certified
mail. If notice is received on a Saturday, Sunday, or legal holiday, it shall be
deemed received on the next business day.

 

16.8 Waivers. No waiver by Landlord of a Default by Tenant shall be deemed a
waiver of any other town, covenant, or condition hereof, or of any subsequent
Default by Tenant of the same or any other term, covenant, or condition hereof.

 

16.9 Holdover. Tenant has no right to retain possession of the Premises or any
part thereof beyond the expiration or earlier termination of this Lease. If
Tenant holds over with the consent of Landlord: (a) the Base Rent payable shall
be increased to 150% of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination; (b) Tenant’s right to
possession shall terminate on 30 days notice from Landlord; and (c) all other
terms and conditions of this Lease shall continue to apply. Nothing contained
herein shall be

 

13

--------------------------------------------------------------------------------


 

construed as a consent by Landlord to any holding over by Tenant. Tenant shall
indemnify, defend, and hold Landlord harmless from and against any and all
claims, demands, actions, losses, damages, obligations, costs, and expenses,

including, without limitation, attorneys’ fees incurred or suffered by Landlord
by reason of Tenant’s failure to surrender the Premises on the expiration or
earlier termination of this Lease in accordance with the provisions of this
Lease.

 

16.10 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies in
law or in equity.

 

16.11 Binding Effect: Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors, and assigns, and be
governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

 

16.12 Landlord. The covenants and obligations contained in this Lease on the
part of Landlord are binding on Landlord, its successors, and assigns only
during their respective period of ownership of an interest in the Building. In
the event of any transfer or transfers of such title to the Building, Landlord
(and, in the case of any subsequent transfers or conveyances, the then grantor)
shall be concurrently freed and relieved from and after the date of such
transfer or conveyance, without any further instrument or agreement, of all
liability with respect to the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed.

 

16.13 Attorneys’ Fees and Other Costs. If any Party brings an action or
proceeding to enforce the terms hereof or declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding shall be entitled
to reasonable attorneys’ fees. The term “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought. Landlord shall be entitled to attorneys’ fees, costs, and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting breach. Tenant shall reimburse
Landlord on demand for all reasonable legal, engineering, and other professional
services expenses incurred by Landlord in connection with all requests by Tenant
or any lender of Tenant for consent, waiver or approval of any kind.

 

16.14 Landlord’s Access; Showing Premises; Repairs. Landlord and Landlord’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times upon reasonable notice for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements, or additions to the Premises or
to the Building, as Landlord may reasonably deem necessary. Landlord may at any
time place on or about the Premises or Building any ordinary “For Sale” signs,
and Landlord may at any time during the last 180 days of the term hereof place
on or about the Premises any ordinary “For Lease” signs. All such activities of
Landlord shall be without abatement of rent or liability to Tenant.

 

16.15 Signs. Tenant shall not place any signs at or upon the exterior of the
Premises or the Building, except that Tenant may, with Landlord’s prior written
consent, install (but not on the roof) such signs as are reasonably required to
advertise Tenant’s own business so long as such signs are in a location
designated by Landlord and comply with sign ordinances and the signage criteria
established for the Industrial Center by Landlord.

 

16.16 Termination; Merger. Unless specifically stated otherwise in writing by
Landlord, the voluntary or other surrender of this Lease by Tenant, the mutual
termination or cancellation hereof, or a termination hereof by Landlord for
Default by Tenant, shall automatically terminate any sublease or lesser estate
in the Premises; provided, however, Landlord shall, in the event

of any such surrender, termination, or cancellation, have the option to continue
any one or all of any existing subtenancies. Landlord’s failure within 10 days
following any such event to make a written election to the contrary by written
notice to the holder of any such lesser interest shall constitute Landlord’s
election to have such event constitute the termination of such interest.

 

16.17 Quiet Possession. Upon payment by Tenant of the Base Rent and Additional
Rent for the Premises and the performance of all of the covenants, conditions,
and provisions on Tenant’s part to be observed and performed under this Lease,
Tenant shall have quiet possession of the Premises for the entire term hereof,
subject to all of the provisions of this Lease.

 

16.18 Subordination; Attornment; Non-Disturbance.

 

(a) Subordination. This Lease shall be subject and subordinate to any ground
lease, mortgage, deed of trust, or other hypothecation or mortgage
(collectively, “Mortgage”) now or hereafter placed by Landlord upon the real

property of which the Premises are a part, to

 

14

--------------------------------------------------------------------------------


 

any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements, and extensions thereof. Tenant
agrees that any person holding any Mortgage shall have no duty, liability, or
obligation to perform any of the obligations of Landlord under this Lease. In
the event of Landlord’s default with respect to any such obligation, Tenant will
give any Lender, whose name and address have previously been furnished in
writing to Tenant, notice of a default by Landlord. Tenant may not exercise any
remedies for default by Landlord unless and until Landlord and the Lender shall
have received written notice of such default and a reasonable time (not less
than 90 days) shall thereafter have elapsed without the default having been
cured. If any Lender shall elect to have this Lease superior to the lien of its
Mortgage and shall give written notice thereof to Tenant, this Lease shall be
deemed prior to such Mortgage. The provisions of a Mortgage relating to the
disposition of condemnation and insurance proceeds shall prevail over any
contrary provisions contained in this Lease.

 

(b) Attornment. Subject to the nondisturbance provisions of subparagraph (c) of
this Paragraph 16.18, Tenant agrees to attorn to a Lender or any other party who
acquires ownership of the Premises by reason of a foreclosure of a Mortgage. In
the event of such foreclosure, such new owner shall not: (i) be liable for any
act or omission of any prior landlord or with respect to events occurring prior
to acquisition of ownership, (ii) be subject to any offsets or defenses which
Tenant might have against any prior Landlord, or (iii) be liable for security
deposits or be bound by prepayment of more than one month’s rent.

 

(c) Non-Disturbance. With respect to a Mortgage entered into by Landlord after
the execution of this Lease, Tenant’s subordination of this Lease shall be
subject to receiving assurance (a “nondisturbance agreement”) from the Mortgage
holder that Tenant’s possession and this Lease will not be disturbed so long as
Tenant is not in default and attorns to the record owner of the Premises.

 

(d) Self-Executing. The agreements contained in this Paragraph 16.18 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Landlord or a Lender in connection with a sale,
financing, or refinancing of Premises, Tenant and Landlord shall execute such
further writings as may be reasonably required to separately document any such
subordination or nonsubordination, attornment, and/or nondisturbance agreement,
as is provided for herein. Landlord is hereby irrevocably vested with full power
to subordinate this Lease to a Mortgage.

 

16.19 Rules and Regulations. Tenant agrees that it will abide by, and to cause
its employees, suppliers, shippers, customers, tenants, contractors, and
invitees to abide by, all reasonable rules and regulations (“Rules and
Regulations”) which Landlord may make from time to time for the management,
safety, care, and cleanliness of the Industrial Center, the parking and
unloading of vehicles, and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Industrial
Center and their invitees. Landlord shall not be responsible to Tenant for the
noncompliance with said Rules and Regulations by other tenants of the Industrial
Center.

 

16.20 Security Measures. Tenant acknowledges that the rental payable to Landlord
hereunder does not include the cost of guard service or other security measures.
Landlord has no obligations to provide same. Except for the gross negligence or
intentional acts of Landlord and its agents, Tenant assumes all responsibility
for the protection of the Premises, Tenant, its agents, and invitees and their
property from the acts of third parties.

 

16.21 Reservations. Landlord reserves the right to grant such easements that
Landlord deems necessary and to cause the recordation of parcel maps, so long as
such easements and maps do not unreasonably interfere with the use of the
Premises by Tenant. Tenant agrees to sign any documents reasonably requested by
Landlord to effectuate any such easements or maps.

 

16.22 Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.

 

16.23 Offer. Preparation of this lease by either Landlord or Tenant or
Landlord’s agent or Tenant’s agent and submission of same to Tenant or Landlord
shall not be deemed an offer to lease. This Lease is not intended to be binding
until executed and delivered by all Parties hereto.

 

16.24 Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification.

 

16.25 Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as Tenant, the obligations of such
persons shall be the joint and several responsibility of all persons or entities
named herein as such Tenant.

 

15

--------------------------------------------------------------------------------


 

16.26 Authority. Each person signing on behalf of Landlord or Tenant warrants
and represents that she or he is authorized to execute and deliver this Lease
and to make it a binding obligation of Landlord or Tenant.

 

[SIGNATURES ON FOLLOWING PAGE]

 

16

--------------------------------------------------------------------------------


 

The parties hereto have executed this Lease at the place and on the dates
specified below their respective signatures.

 

LANDLORD:

TENANT:

AMB PROPERTY, L.P.

CAPSTONE TURBINE CORPORATION

a Delaware limited partnership

A Delaware corporation

 

 

By:

AMB Property Corporation,

 

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ J. WATTS

9/26/00

 

By:

/s/ MARTIN J. COYNE

 

Its:

CFO

 

 

 

 

 

 

 

 

By:

N/A

 

 

Martin J. Coyne, Vice President

Telephone:

(818) 734-5552

Telephone:

(415) 394-9000

Facsimile:

(818) 734-5352

 

 

 

 

Facsimile:

(415) 394-9001

Executed at: Manhattan Beach, CA

 

 

 

Executed at: San Francisco, CA

Executed at: 90266

 

 

on:  10/11/2000

ADDRESS

 

 

 

 

ADDRESS

ADDRESS

 

 

 

 

505 Montgomery Street

 

 

 

 

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Tax ID:

 

 

17

--------------------------------------------------------------------------------


 

GLOSSARY

 

The following terms in the Lease are defined in the paragraphs opposite the
terms.

 

TERM DEFINED IN PARAGRAPH

 

Assignment

 

12

Base Rent

 

1.4

Basic Provisions

 

1

Building

 

1.2

Building Operating Expenses

 

4.2

Commencement Date

 

1.3

Commencement Date Certificate

 

3.3

Condemnation

 

14

Default

 

13.1

Expiration Date

 

1.3

HVAC

 

4.2(a)(x)

Hazardous Substance

 

6.2

Indemnity

 

8.5

Landlord

 

1.1

Landlord Entities

 

6.2(c)

Lease

 

1.1

Mortgage

 

16.18

Operating Expenses

 

4.2

Party/Parties

 

1.1

Permitted Use

 

1.8

Premises

 

1.2

Real Property Taxes

 

10.2

Rent

 

4.1

Reportable Use

 

6.2

Requesting Party

 

15

Responding Party

 

15

Rules and Regulations

 

16.19

Security Deposit

 

1.7, 5

Taxes

 

10.2

Tenant

 

1.1

Tenant Acts

 

9.2

Tenant’s Entity

 

6.2(c)

Tenant’s Share

 

1.5

Term

 

1.3

Use

 

6.1

 

18

--------------------------------------------------------------------------------


 

AMB PROPERTY, L.P.,

A DELAWARE LIMITED PARTNERSHIP

INDUSTRIAL LEASE

RENT ADJUSTMENT ADDENDUM

 

This Rent Adjustment Addendum is a part of the Lease dated September 251, 2000,
by and between AMB PROPERTY, L.P. (“Landlord”) and Capstone Turbine Corporation
(“Tenant”) for the premises commonly known as 16664 Stagg Street, Van Nuys,
California.

 

Monthly Base Rent for the each of the periods designated in this Addendum
(“Adjustment Periods”) shall be the amount calculated in accordance with the
alternative selected below (“Rent Adjustment Alternative”), but in no event
shall the monthly Base Rent for an Adjustment Period be less than the highest
monthly rent payable during the term preceding the Adjustment Period.

 

1.            ADJUSTMENT PERIODS:

October 1, 2000 to March 31, 2003 (“Period One”)

April 1, 2003 to September 30, 2005 (“Period Two”)

October 1, 2005 to March 31, 2008 (“Period Three”)

April 1, 2008 to September 30, 2010 (“Period Four”)

October 1, 2010 to November 30, 2010 (“Period Five”)

 

2.            RENT ADJUSTMENT ALTERNATIVES

x           Fixed rent adjustment (“Fixed Rent Adjustment”)

$44,078.00 shall be the monthly Base Rent for Period One.

$47,384.00 shall be the monthly Base Rent for Period Two.

$50,938.00 shall be the monthly Base Rent for Period Three.

$54;758.00 shall be the monthly Base Rent for Period Four.

$58,865.00 shall be the monthly Base Rent for Period Five.

 

o           Cost of living adjustment (“CPI Adjustment”)

 

Monthly Base Rent shall be calculated using the following CPI index (“Index”):

 

o  Urban Wage Earners and Clerical Workers

o  All Urban Consumers

o                                                                       

 

The Comparison Month is:

 

o  the first month of the term of this Lease; or

o                                                                       

 

o           Market rent (“Market Rent Adjustment”)

 

3.            CALCULATION OF RENT ADJUSTMENT

 

LANDLORD:

 

TENANT:

AMB PROPERTY, L.P.

 

CAPSTONE TURBINE CORPORATION

A DELAWARE LIMITED-PARTNERSHIP

 

A DELAWARE CORPORATION

By:

AMB Property Corporation,

 

 

 

a Maryland corporation, its

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ MARTIN COYNE

 

 

 

Martin Coyne, Vice President

 

/s/ J. WATTS

 

 

 

By: J. Watts

 

 

 

Its: CFO

 

1

--------------------------------------------------------------------------------


 

AMB PROPERTY, L.P.,

A DELAWARE LIMITED PARTNERSHIP

INDUSTRIAL LEASE

 

OPTION TO EXTEND

 

This Option to Extend is a part of the Lease dated September 25, 2000, by and
between AMB PROPERTY, L.P. (“Landlord”) and Capstone Turbine Corporation
(“Tenant”) for the premises commonly known as 16640 Stagg Street, Van Nuys,
California.

 

1.            OPTION TO EXTEND. Landlord hereby grants to Tenant the option to
extend the term of this Lease for the following periods (“Option Periods”)
commencing when the prior term expires:

 

December 1, 2010 to November 30, 2015 (“Period One”)

 

December 1, 2015 to November 30, 2020 (“Period Two”)

 

2.            EXERCISE DATES. For purposes of Paragraph 4 of this Addendum,

 

a.               the Earliest Exercise Date is 12 months prior to the date that
the Option Period would commence, and

 

b.              the Last Exercise Date is 4 months prior to the date that the
Option Period would commence.

 

3.            MONTHLY BASE RENT. The monthly Base Rent for each month of an
Option Period shall be the amount calculated in accordance with the alternative
selected below (“Rent Adjustment Alternative”), but in no event shall the
monthly Base Rent for an Option Period be less than the highest monthly Base
Rent payable during the term immediately preceding the Option Period.

 

x          Fixed rent adjustment (“Fixed Rent Adjustment”) 7.5% increase at the
1st and 31st month of each option period.

 

o            Cost of living adjustment (“CPI Adjustment”) Monthly Base Rent
shall be calculated using the following CPI index (“Index”):

 

o    Urban Wage Earners and Clerical Workers

 

o    All Urban Consumers

 

o                                                                         

 

The Comparison Month is:

 

o    the first month of the term of this Lease; or

 

o                                                                         

 

o            Market rent (“Market Rent Adjustment”)

 

4.            CONDITIONS TO EXERCISE OF OPTION. Tenant’s right to extend is
conditioned upon and subject to each of the following:

 

a.     In order to exercise an option to extend, Tenant must give written notice
of such election to Landlord and Landlord must receive the same by the Last
Exercise Date but not prior to the Earliest Exercise Date. If proper
notification of the exercise of an option is not given and/or received, such
option shall automatically expire. Options (if there are more than one) may only
be exercised consecutively. Failure to exercise an option terminates that option
and all subsequent options. Tenant acknowledges that because of the importance
to Landlord of knowing no later than the Last Exercise Date whether or not
Tenant will exercise the option, the failure of Tenant to notify Landlord by the
Last Exercise Date will conclusively be presumed an election by Tenant not to
exercise the option.

 

b.     Tenant shall have no right to exercise an option (i) if Tenant is in
Default or (ii) in the event that Landlord has given to Tenant three or more
notices of separate Defaults during the 12-month period immediately preceding
the exercise of the option, whether or not the Defaults are cured. The period of
time within which an option may be exercised shall not be extended or enlarged
by reason of Tenant’s inability to exercise an option because of the provisions
of this paragraph.

 

c.     All of the terms and conditions of this Lease, except where specifically
modified by this Addendum, shall apply.

 

1

--------------------------------------------------------------------------------


 

d.     The options are personal to the Tenant, cannot be assigned or exercised
by anyone other than the Tenant, and only while the Tenant is in full possession
of the Premises and without the intention of thereafter assigning or subletting.

 

LANDLORD:

 

TENANT:

AMB PROPERTY, L.P.

 

Capstone Turbine Corporation

a Delaware limited partnership

 

a California corporation

By:

AMB Property Corporation,

 

 

 

a Maryland corporation

 

 

 

 

 

 

BY

 

 

 

By:

J. Watts

 

Martin Coyne, Vice President

 

 

Its:

CFO 9/26/00

 

 

 

 

 

 

 

/s/ MARTIN COYNE

 

 

By:

/s/ J. WATTS

 

 

 

 

Its:

CFO

 

2

--------------------------------------------------------------------------------


 

AMB PROPERTY, L.P.,

A DELAWARE LIMITED PARTNERSHIP

INDUSTRIAL LEASE

 

ADDENDUM

 

This Addendum to Industrial Lease (“Addendum”) is made and entered into as of
the 25th day of September, 2000, by and between AMB Property, L.P., a Delaware
limited partnership (“Landlord”), and Capstone Turbine Corporation, a Delaware
corporation (“Tenant”), with reference to that certain Industrial Lease dated as
of September 25th, 2000, by and between Landlord and Tenant (“Lease”). The
promises, covenants, agreements and declarations made and set forth herein are
intended to and shall have the same force and effect as if set forth at length
in the body of the Lease. To the extent that the provisions of this Addendum are
inconsistent with the terms and conditions of the Lease, the terms of this
Addendum shall prevail and control for all purposes. Unless otherwise defined
below, all terms used in this Addendum and defined in the Lease shall have the
same meaning as is ascribed to such terms in the Lease.

 

1.     Delivery of Premises. Subject to Landlord performing the improvements set
forth on Attachment 2 and delivering the Premises pursuant to Section 2.6 of the
Lease, Tenant acknowledges that it has inspected and accepts the Premises in
their present “as-is” condition as suitable for the purpose for which the
Premises are leased. The taking of possession by Tenant shall be conclusive to
establish that the Premises are in good and satisfactory condition when
possession is taken, except as expressly set forth in this Lease. Tenant further
acknowledges that no representations or promises were made by Landlord or any
agent of Landlord to repair, alter, remodel or improve the Premises, except as
expressly set forth in this Lease.

 

2.     Signage. Provided Tenant is not in default hereunder, Tenant shall have
the right to install (i) a monument sign, and (ii) exterior sign identification
of the Premises, at Tenant’s sole cost and expense (collectively, “Tenant’s
Signage”). Tenant’s Signage shall be subject to Landlord’s approval as to size,
design, location, graphics, materials, colors and similar specifications and
shall be consistent with the exterior design, materials and appearance of the
Industrial Center and the Industrial Center’s signage program and shall be
further subject to and comply with all applicable local governmental laws,
rules, regulations, codes and other approvals. Landlord has the right, but not
the obligation, to oversee the installation of Tenant’s Signage. The cost to
operate, if any, Tenant’s Signage shall be paid for by Tenant, and Tenant shall
be separately metered for such expense (the cost of separately metering any
utility usage shall also be paid for by Tenant). Upon the expiration of the
Lease Term, or other earlier termination of this Lease, Tenant shall be
responsible for any and all costs associated with the removal of Tenant’s
Signage, including, but not limited to, the cost to repair and restore the
Premises to its original condition, normal wear and tear excepted.

 

3.     Rental Abatement. Landlord shall grant to Tenant base rental abatement
for the first 2 months of the Lease Term.

 

4.     DWP Interconnect. Landlord shall allow Tenant the right to interconnect
with the DWP grid, subject to DWP final approval. There shall be no cost or
expense to Landlord.

 

5.     Environmental Indemnification. Landlord shall indemnify, protect, defend,
and hold Tenant, Tenant’s affiliates, and the officers, directors, shareholders,
partners, employees, managers, independent contractors, attorneys, and agents of
the foregoing (“Tenant Entities”) and the Premises, harmless from and against
any and all damages, liabilities, judgments, costs, claims, liens, expenses,
penalties, loss of permits, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance that exists at or beneath the Premises or
that migrate to, beneath or from the Premises, unless directly caused by Tenant
or its agents. Landlord’s obligations under this Paragraph 4 shall include, but
not be limited to, the effects of any contamination or injury to persons,
property, or the environment and the cost of investigation (including
consultants’ and attorneys’ fees and testing), removal, remediation, restoration
and/or abatement thereof, or of any contamination therein involved. Landlord’s
obligations under this Paragraph 4 shall survive the Expiration Date or earlier
termination of this Lease directly caused by Tenant.

 

1

--------------------------------------------------------------------------------


 

6.     Early Possession. Tenant shall be given early possession of the premises
(subject to all terms and conditions of the Lease with the exception of Rent)
upon full execution of Lease documents.

 

7.     Roof Maintenance. Roof maintenance following the Commencement Date shall
be the responsibility of Tenant, subject to an annual maintenance cost cap of
$1,500.00. All costs in excess of $1,500 shall be paid by Landlord except

that Tenant shall bear the entire cost of any roof repair attributable to a
negligent or intentional act or omission of Tenant’s Entities.

 

8.     Tenant Improvements. Tenant shall have the right to construct canopies
over the east parking lot/yard portion of the Premises, subject to Landlord’s
reasonable approval. Such canopies shall be removed at the end of the Lease
Term.

 

9.     Subordination - Non-Disturbance from Existing Lender. Prior to the
Commencement Date, Landlord shall provide Tenant with a commercially reasonable
subordination and non-disturbance agreement from any existing lender to whose
interest, Tenant’s interest in this Lease is subordinate.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first written above.

 

LANDLORD:

 

 

 

AMB PROPERTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

AMB Property Corporation,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ MARTIN J. COYNE

 

 

 

Martin J. Coyne, Vice President

 

 

 

TENANT:

 

 

 

CAPSTONE TURBINE CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/S/ J. WATTS

9/26/00

 

 

 

 

Its:

CFO

 

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

PARKING DIAGRAM

 

[PARKING DIAGRAM]

 

Bldg 7

78, 711 SF

16640 Stagg St.

 

3

--------------------------------------------------------------------------------


 

Attachment 2

 

LANDLORD’S WORK

 

As part of Landlord’s Work, Landlord will:

 

1.

Carpet (in a mutually agreeable color/grade) the entire office space.

 

 

2.

Once the cul-de-sac is completed, Landlord shall install a wrought iron fence
with gate similar to the existing entrance to the property (or a mutually
acceptable substitute).

 

 

3.

Repair, clean, and seal the warehouse floor.

 

 

4.

Assist in the installation of a 4” high pressure gas line; any repair work
necessitated by the installation shall be Landlord’s sole cost and expense.

 

 

5.

Install traffic rated drain across the northeastern ground level door.

 

 

6.

Landlord warrants that the parking lot shall drain properly with no unreasonable
puddling.

 

 

7.

Term shall not commence until Landlord’s work as described in Item 3 above, as
well connection to permanent electrical power is completed.

 

4

--------------------------------------------------------------------------------


 

AMB PROPERTY, L.P.,

DELAWARE LIMITED PARTNERSHIP

INDUSTRIAL LEASE

 

TENANT IMPROVEMENT ADDENDUM

 

This Tenant Improvement Addendum is a part of the Lease dated September 25,
2000, by and between AMB PROPERTY, L.P. “(Landlord”) and Capstone Turbine
Corporation, a Delaware corporation (“Tenant”) for the premises commonly known
as 16640 Stagg Street, Van Nuys, California.

 

Tenant may construct at its sole cost and expense the improvements
(“Alterations”) described on Exhibit 1 attached hereto. Prior to commencement of
construction, Tenant shall obtain and deliver to Landlord any building permit
required by applicable law and a copy of the executed construction contract(s).
Tenant shall reimburse Landlord within 10 days after the rendition of a bill for
all of Landlord’s actual out-of-pocket costs incurred in connection with the
Alterations, including, without limitation, all management, engineering, outside
consulting, and construction fees incurred by or on behalf of Landlord for the
review and approval of Tenant’s plans and specifications and for the monitoring
of construction of the Alterations. Tenant shall require its contractor to
maintain insurance in the amounts and in the forms described in Exhibit 2. The
Alterations shall be constructed by licensed contractors approved by Landlord
and in accordance with rules, such as hours of construction, imposed by
Landlord. The Alterations shall be completed lien free, in accordance with the
plans and specifications described in Exhibit 1, in a good, workmanlike, and
prompt manner, with new materials of first-class quality and comply with all
applicable local, state, and federal regulations. The competed Alterations shall
be the property of Landlord and shall, subject to the provisions of the next
sentence, be surrendered with the Premises upon the expiration or sooner
termination of this Lease.

 

Prior to commencing construction of the Improvements, Tenant shall obtain from
its contractors and deliver to Landlord a commercially reasonable waiver and
release of any and all claims against Landlord and liens against the Premises to
which such contractor might at any time be entitled and to provide such payment
and performance bonds as Landlord may require. The delivery of the waiver and
release of claims and liens and such bonds shall be a condition precedent to
Tenant’s ability to begin its construction work at the Premises.

 

Tenant shall pay when due all claims for labor or materials furnished or alleged
to have been furnished to or for Tenant at or for use on the Premises. Tenant
shall give Landlord not less than 10 days’ notice prior to the commencement of
any work in, on, or about the Premises, and Landlord shall have the right to
post notices of non-responsibility in or on the Premises as provided by law.

 

Tenant agrees to indemnify, protect, and defend Landlord and hold Landlord
harmless against any loss, liability, or damage resulting from construction of
the Alterations.

EXHIBITS

 

Exhibit 1: Description of Alterations and plans and specifications

 

Exhibit 2: Insurance requirements

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

[DESCRIPTION OF PREMISES]

 

Bldg 7

78, 711 SF

16640 Stagg St.

 

--------------------------------------------------------------------------------


 

COMMENCEMENT DATE MEMORANDUM

 

LANDLORD:

AMB PROPERTY, L.P.

 

 

TENANT:

Capstone Turbine Corporation

 

 

LEASE DATE:

September 25, 2000

 

 

PREMISES:

16640 Stagg Street

 

Van Nuys, CA

 

Tenant hereby accepts the Premises as being in the condition required under the
Lease.

 

The Commencement Date of the Lease is October 1, 2000.

 

The Expiration Date of the Lease is September 30, 2005.

 

LANDLORD:

TENANT:

AMB PROPERTY, L.P.,

CAPSTONE TURBINE CORPORATION,

 

 

a Delaware limited partnership

a Delaware corporation

 

 

 

 

 

 

By:

AMB Property Corporation,

By:

 

 

a Maryland corporation,

 

 

its general partner

 

Its:

 

 

 

 

 

 

Title:

 

 

 

 

 

By:

Martin J. Coyne

Telephone:    (      )

Its:

Vice President

 

 

Facsimile:      (     )

 

 

Telephone:       (415) 394-9000

 

 

ADDRESS:

Facsimile:           415 394-6257

 

 

 

ADDRESS:

 

 

 

505 Montgomery Street

 

San Francisco, CA 94111

Tax ID:

 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

TENANT MOVE-IN AND LEASE RENEWAL ENVIRONMENTAL QUESTIONNAIRE

FOR

COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:

Airport Business Park

Property Address:

16640 Stagg Street, Van Nuys, CA

 

Addendum to the Lease Dated September 25, 2000

Between

CAPSTONE TURBINE CORPORATION

a Delaware corporation

(“Tenant”)

and

AMB PROPERTY, L.P.

(“Landlord”)

 

Instructions: The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner’s Risk Management
Department.

 

1.0

PLANNED USE/OPERATIONS

 

 

1-1.     Describe planned use (new Lease) or existing operations (lease
renewal), and include brief description of manufacturing processes employed.

 

 

THE MANUFACTURING PROCESSES INCLUDE: METAL FORMING, WELDING, MECHANICAL ASSEMBLY
AND PRODUCT PERFORMANCE TESTING.

 

 

2.0

HAZARDOUS MATERIALS

 

 

2-1.

Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.

 

 

 

YES

 

 

2-2.

Are any of the following materials handled on the property? (A material is
handled if it is used, generated, processed, produced, packaged, treated,
stored, emitted, discharged, or disposed.) If so, complete this section. If this
section is not applicable, skip this section and go on to Section 5.0.

 

 

 

o  Explosives

x  Fuels

x  Oils

 

 

 

 

 

o  Solvents

o  Oxidizers

x  Organics/Inorganics

 

 

 

 

 

o  Acids

o  Bases

o  Pesticides

 

 

 

 

 

x  Gases

o  PCBs

o  Radioactive Materials

 

 

 

 

 

o  Other (please specify)

 

 

 

 

 

 

2-3.

For the following groups of chemicals, please check the type(s), use(s), and
quantity of each chemical used or stored on the site. Attach either a chemical
inventory or list the chemicals in each category.

 

 

 

 

 

Solvents

Gases

SEE ATTACHMENT “A”

 

 

 

 

Type:

Type:

 

 

 

 

Use:

Use:

 

 

 

 

Quantity:

Quantity:

 

 

 

 

Inorganic

Acids

 

--------------------------------------------------------------------------------


 

Type:

Type:

 

 

Use:

Use:

 

 

Quantity:

Quantity:

 

 

Fuels

Explosives

 

 

Type:

Type:

 

 

Use:

Use:

 

 

Quantity:

Quantity:

 

 

Oils

Bases

 

 

Type:

Type:

 

 

Use:

Use:

 

 

Quantity:

Quantity:

 

 

Oxidizers

Pesticides

 

 

Type:

Type:

 

 

Use:

Use:

 

 

Quantity:

Quantity:

 

 

Organic

Radioactive Materials

 

 

Type:

Type:

 

 

Use:

Use:

 

 

Quantity:

Quantity:

 

Other

 

Type:

 

Use:

 

Quantity:

 

2

--------------------------------------------------------------------------------


 

2-4.   List and quantify the materials identified above. SEE ATTACHMENT “A”

 

MATERIAL

 

PHYSICAL STATE

 

CONTAINER SIZE

 

NUMBER OF
CONTAINERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-5.

Describe the storage area location(s) for these materials.

 

 

3.0

HAZARDOUS WASTES

 

 

3-1.

Are hazardous wastes generated? If so, continue with the next question.

 

 

 

If not, skip this section and go to section 4.0.

 

 

 

YES

 

 

3-2.

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the property?

 

o Hazardous wastes

x Industrial Wastewater

x Waste oils

o PCBs

x Air emissions

o Sludges

o Other (please specify)

 

 

3-3.

Identify and describe those wastes generated, handled or disposed of
(disposition). Specify any wastes known to be regulated under the Resource
Conservation and Recovery Act (RCRA) as “listed characteristic or statutory”
wastes. Include total amounts generated monthly. Please include name, location,
and permit number (e.g. EPA ID No.) for transporter and disposal facility, if
applicable. Attach separate pages as necessary.

 

 

 

 

EPA ID # CAL 000131155

 

 

 

 

1)

WASTE OILS FROM METAL WORKING WATER SOLUBLE

 

 

 

 

2)

INDUSTRIAL WASTEWATER FROM WELDING OPERATIONS

 

 

 

 

3)

AIR EMISSION FROM WELDING AND PRODUCT TESTING.

 

3

--------------------------------------------------------------------------------


 

3-4.

List and quantify the materials identified in Question 3-2 of this section.

 

 

 

 

 

APPROXIMATE

 

 

 

 

WASTE

 

 

 

MONTHLY

 

WASTE

 

 

GENERATED

 

SOURCE

 

QUANTITY

 

CHARACTERIZATION

 

DISPOSITION

 

 

 

 

 

 

 

 

 

INDUSTRIAL WASTEWATER

 

WELDING

 

60,000 GAL PER MO

 

BAY AREA WASTEWATER BEING ANALYZED

 

COULD BE CONDITIONALLY

AUTHORIZED FOR NPORS

 

 

 

 

 

 

 

 

 

WASTE OILS

 

MACHINES

 

55 GAL

 

HAZ WASTE LIQUID

 

STORE FOR HAZ WASTE

WATER SOLUBLE

 

METAL WORK

 

PER MO

 

NON-FLAM RCRA

 

PICK-UP AND DISPOSAL

 

3-5.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? If so, please describe.

 

 

 

NO

 

 

4.0

USTS/ASTS

 

 

4-1.

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines present on site (lease renewals) or required for planned
operations (new tenants)? If not, continue with section 5.0. If yes, please
describe capacity, contents, age, design and construction of USTs or ASTs.

 

 

 

YES

 

ONE AST 300 GALLON WITH SECONDARY CONTAINMENT, ONE YEAR OLD

 

 

4-2.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies? Please provide a copy of the required permits.

 

 

 

NOT PROCURED - TO BE DETERMINED

 

 

4-3.

Indicate if any of the following leak prevention measures have been provided for
the USTs/ASTs and their associated piping. Additionally, please indicate the
number of tanks that are provided with the indicated measure. Please provide
copies of written test results and monitoring documentation.

 

NOT YET DESIGNED OR PROCURED

 

 

o

Integrity testing

o Inventory reconciliation

 

 

 

 

 

o

Leak detection system

o Overfill spill protection

 

 

 

 

 

o

Secondary containment

o              Other (please describe)

 

 

 

 

 

o

Cathodic protection

 

 

4-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the
media(s) impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all
remedial responses to the incident.

 

 

N/A

 

 

4

--------------------------------------------------------------------------------


 

4-5.

If this Questionnaire is being completed for a lease renewal, have USTs/AST’s
been removed from the property? If so, please provide any official closure
letters or reports and supporting documentation (e.g., analytical test results,
remediation report results, etc.)

 

 

 

N/A

 

 

4-6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes? For new tenants, are installations of this type
required for the planned operations? If so, please describe.

 

 

 

To be determined.

 

 

4-7.

If present or planned, have the chemical transfer pipelines been inspected or
tested for leaks? If so, please indicate the results and provide a copy of the
inspection or test results.

 

 

 

Not present - not planned.

 

 

5.0

ASBESTOS CONTAINING BUILDING MATERIALS

 

 

5-1.

Please be advised that this property participates in an Asbestos Operations and
Maintenance Program, and that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

 

6.0

REGULATORY

 

 

6-1.

For lease Renewals, are there any past, current, or pending regulatory actions
by federal, state, or local environmental agencies alleging noncompliance with
regulations? If so, please describe.

 

 

 

Unknown

 

 

6-2.

For lease renewals, are there any past, current, or pending lawsuits or
administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the property? If so, please describe.

 

 

 

Yes - previous tenants/current owner have remediation in process for
trichloroethylene. Should be complete in 4 months.

 

 

6-3.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit? If so, please provide a copy of this
permit.

 

 

 

No

 

 

6-4.

For Lease renewals, have there been any complaints from the surrounding
community regarding facility operations? If so, please describe. Have there been
any worker complaints or regulatory investigations regarding hazardous material
exposure at the facility? If so, please describe status and any corrective
actions taken.

 

 

 

Unknown

 

 

6-5.

Has a Hazardous Materials Business Plan been developed for the site? If so,
please provide a copy.

 

 

 

No

 

5

--------------------------------------------------------------------------------


 

CERTIFICATION

 

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

 

Signature:

/s/ J WATTS

 

 

 

 

Name:

J Watts

 

 

 

 

Title:

CFO

 

 

 

 

Date:

10-9-00

 

 

 

 

Telephone:

818-734-5552

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT “A”

TENANT MOVE-IN AND LEASE RENEWAL ENVIRONMENTAL QUESTIONNAIRE

FOR

COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:

Airport Business Park

Property Address:

16640 Stagg Street, Van Nuys, CA

 

Addendum to the Lease Dated September 25, 2000

 

CAPSTONE TURBINE CORPORATION

A Delaware corporation

(“Tenant”)

and

AMB Property, L.P.

(“Landlord”)

 

Ref: EXHIBIT “D”, Section 2-3 & 2-4

 

CHEMICAL/SUBSTANCE INVENTORY

 

 

 

 

MATERIAL SUBSTANCE

 

PHYSICAL

 

CONTAINER

 

 

 

 

CATEGORY

 

NAME

 

STATE

 

SIZE

 

QTY

 

USE

 

 

 

 

 

 

 

 

 

 

 

Oils

 

Compressor Oil

 

liquid

 

1 gallon

 

2

 

lubricant for equipment

 

 

Hydraulic jack oil

 

liquid

 

1 gallon

 

2

 

hydraulic fluid - equip

 

 

LPS Tapmatic cutting fluid

 

liquid

 

16 oz

 

4

 

metalworking lubricant

 

 

LPS LST Penetrant oil

 

liquid

 

11 oz

 

2

 

penetrating oil

 

 

Rapid Tap cutting oil

 

liquid

 

4 oz

 

4

 

metal cutting oil

 

 

Saf-T-Eze anti-seize

 

liquid

 

8 oz

 

4

 

thread anti-seize

 

 

White multipurpose grease

 

liquid

 

14 oz

 

4

 

lubricant

 

 

Molly Graph multipurpose

 

liquid

 

14 oz

 

4

 

lubricant

 

 

 

 

 

 

 

 

 

 

 

Gases

 

Air - compressed

 

gas

 

“A” cylinder

 

2

 

calibration

 

 

Mixture: CO in air

 

gas

 

“A” cylinder

 

1

 

calibration

 

 

Mixture: CO2 in air

 

gas

 

“A” cylinder

 

1

 

calibration

 

 

Mixture: NO in air

 

gas

 

“A” cylinder

 

 

 

calibration

 

 

Mixture: propane in air/ non-flammable

 

gas

 

“A” cylinder

 

1

 

calibration

 

 

Carbon Dioxide

 

gas

 

“A” cylinder

 

2

 

calibration

 

 

Nitrogen

 

gas

 

“A” cylinder

 

2

 

calibration

 

 

Methane

 

gas

 

“A” cylinder

 

1

 

calibration

 

 

Acetylene

 

gas

 

“A” cylinder

 

1

 

calibration

 

 

Argon

 

gas

 

400 ltr

 

1

 

calibration/welding

 

 

Hydrogen

 

gas

 

400 ltr

 

1

 

welding

 

 

Hydrogen/Helium mix

 

gas

 

“A” cylinder

 

1

 

calibration

 

 

Propane

 

gas

 

498 gallons

 

1

 

fuel - product testing

Oxidizers

 

Oxygen

 

gas

 

“A” cylinder

 

2

 

calibration

 

 

 

 

 

 

 

 

 

 

 

Organics & Inorganics

 

Isopropyl Alcohol

 

liquid

 

1 gallon

 

4

 

cleaning-hand wipe

 

 

Acetone

 

liquid

 

1 gallon

 

4

 

cleaning-hand wipe

 

 

Methyl Ethyl Keytone

 

liquid

 

1 gallon

 

1

 

thinning

 

 

 

 

 

 

 

 

 

 

 

Fuels

 

Diesel #2

 

liquid

 

300 gallons

 

1

 

fuel - product testing

 

 

Gasoline

 

liquid

 

5 gallons

 

2

 

fuel - product testing

 

 

Kerosene

 

liquid

 

5 gallons

 

4

 

fuel - product testing

 

1

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (“Amendment”) is made and entered into as of
October 7, 2008, by and between AMB Property, L.P., a Delaware limited
partnership (“Landlord”) and Capstone Turbine Corporation, a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.            Tenant and Landlord are parties to that certain Industrial Lease
dated September 25, 2000 (“Lease”). Pursuant to the terms and conditions of the
Lease, Tenant has leased from Landlord the premises commonly known as 16640
Stagg Street, Van Nuys, CA 91406 consisting of approximately 78,711 rentable
square feet (“Premises”).

 

B.            Tenant has requested and Landlord intends to give its consent to
the making of certain alterations to the Premises as set forth in Exhibit A to
this Amendment (“Alterations”) on the terms set forth in this Amendment.

 

C.            Landlord and Tenant also intend to provide for the removal of the
Alterations and Other Alterations (as hereafter defined) on the terms set forth
in this Amendment.

 

D.            All capitalized terms used herein but not specifically defined in
this Amendment shall have the meanings ascribed to such terms in the Lease. The
term “Lease” where used in the Lease shall hereinafter refer to the Lease, as
amended by this Amendment.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

 

1.             Consent to Alterations.   Landlord hereby consents to the making
of the Alterations by Tenant provided the Alterations are constructed in a good
and workman-like manner and lien free condition and in compliance with all
applicable laws, statutes, ordinances, regulations, rules, covenants and
agreements governing the Premises (collectively “Applicable Law”).

 

2.             Removal of Alterations.   Notwithstanding anything to the
contrary, at the end of the Term or earlier termination of the Lease, at
Tenant’s sole cost and expense, Tenant shall, in compliance with Applicable Law,
remove the Alterations and promptly repair any damage to the Premises or any
areas serving the Premises caused by the removal of the Alterations.

 

3.             Removal of Other Alterations.   Landlord and Tenant acknowledge
and agree that during the Term Tenant has made or constructed other alterations
to the Premises which are attached to the outside of the Building or outside of
the Building and not within the four concrete tilt-up walls of the Building and
alterations to the inside of the Building including, but not limited to the
construction or installation of warehouse offices, conduits, cabling, pipes, and
data lines (collectively “Other Alterations”) for which Landlord’s consent was
not sought or obtained. Notwithstanding anything to the contrary, at the end of
the Term or earlier termination of the Lease, at Tenant’s sole cost and expense,
Tenant shall, in compliance with Applicable Law, remove the Other Alterations
and promptly repair any damage to the Premises or any areas serving the Premises
caused by the removal of the Other Alterations. Notwithstanding anything to the
contrary, nothing in this Amendment shall be deemed to be consent by Landlord to
the Other Alterations.

 

4.             Indemnity by Tenant.   Notwithstanding anything to the contrary,
the indemnity set forth in Paragraph 8.5 of the Lease by Tenant to Landlord and
Landlord Entities (as defined in the Lease) shall be specifically applicable to
the construction and removal of the Alterations and Other Alterations as well as
the compliance of the Alterations and Other Alterations with Applicable Law.

 

5.             Broker’s Fees.   Tenant represents and warrants that it has dealt
with no broker, agent or other person in connection with this Amendment and that
no broker, agent or other person brought about this transaction and Tenant shall
indemnify, defend, protect and hold Landlord harmless from and against any
claims, losses, liabilities, demands, costs, expenses or causes of action by any
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this
Amendment.

 

1

--------------------------------------------------------------------------------


 

6.             Effect of Amendment.   Except as modified herein, the terms and
conditions of the Lease shall remain unmodified and continue in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and this Amendment, the terms and conditions of this Amendment shall
prevail. Except as otherwise provided herein, the terms and provisions of the
Lease are hereby incorporated in this Amendment.

 

7.             Authority.   Subject to the provisions of the Lease, this
Amendment shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs, legal representatives, successors and assigns. Each
party hereto and the persons signing below warrant that the person signing below
on such party’s behalf is authorized to do so and to bind such party to the
terms of this Amendment.

 

8.             Counterparts.   This Amendment may be executed in counterparts by
the parties, which counterparts, each of which shall be an original, but all of
which shall constitute one and the same instrument.

 

9.             Estoppel.   Tenant warrants, represents and certifies to Landlord
that as of the date of this Amendment, (a) Landlord is not in default under the
Lease, as amended by this Amendment, and (b) Tenant does not have any defenses
or offsets to payment of rent and performance of its obligations under the
Lease, as amended by this Amendment, as and when the same become due.

 

[signatures on following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Amendment as of the date
first written above.

 

Landlord:

 

Tenant:

 

 

 

AMB Property, L.P.

 

Capstone Turbine Corporation,

a Delaware limited partnership

 

a Delaware corporation

 

 

 

 

 

By:

AMB Property Corporation,

 

 

 

 

a Maryland corporation,

 

By:

/s/ Leigh L. Estus

 

its general partner

 

Name:

Leigh L. Estus

 

 

 

Its:

Senior Vice President of Operations

 

 

 

 

 

By:

/s/ Robert Antrobius

 

 

 

 

Robert Antrobius,

 

 

 

 

Vice President

 

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Alterations

 

Stagg Facility

Modification Plan

 

June 2008

 

[g231401kg15i001.jpg]

 

1

--------------------------------------------------------------------------------


 

[g231401kg15i002.jpg]

 

2

--------------------------------------------------------------------------------


 

[g231401kg15i003.jpg]

 

3

--------------------------------------------------------------------------------


 

[g231401kg15i004.jpg]

 

4

--------------------------------------------------------------------------------


 

[g231401kg15i005.jpg]

 

5

--------------------------------------------------------------------------------


 

[g231401kg15i006.jpg]

 

6

--------------------------------------------------------------------------------


 

[g231401kg15i007.jpg]

 

7

--------------------------------------------------------------------------------


 

W.O. 4846

 

EXHIBIT “A”

 

LEGAL DESCRIPTION FOR YARD MAINTENANCE PURPOSES

 

Those portions of Lots 596, 597, 602 and 603 of Tract No. 1000 in the city of
Los Angeles, county of Los Angeles, state of California as per map recorded in
Book 19, Pages 1 to 34 inclusive of Maps, Records of Los Angeles County
described as a whole as follows:

 

The easterly 138.2 feet of the southerly 400 feet of said Lot 596; and the
westerly 176.6 feet of the southerly 400 feet of said Lot 597; and the easterly
138.2 feet of the northerly 239 feet of said Lot 603; and the westerly 176.6
feet of the northerly 239 feet of said Lot 602;

 

EXCEPT therefrom those portions dedicated for street purposes per Instrument
Number 78-1094459 and 02-1242807 (known as Stagg Street).

 

NOTE: The 60 foot wide yards to be maintained for an oversized building for the
above described parcel of land are depicted in EXHIBIT “B” attached hereto.

 

8

--------------------------------------------------------------------------------


 

[g231401kg15i008.jpg]

 

9

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (“Amendment”) is made and entered into as of
August 11, 2009, by and between AMB Property, L.P., a Delaware limited
partnership (“Landlord”) and Capstone Turbine Corporation, a Delaware
corporation (“Tenant”).

 


RECITALS


 

A.            Tenant and Landlord are parties to that certain Industrial Lease
Agreement dated September 25, 2000 as amended by a First Amendment to Lease
dated October 7, 2008 (collectively “Lease”).  Pursuant to the terms and
conditions of the Lease, Tenant has leased from Landlord the premises commonly
known as 16640 Stagg Street, Van Nuys, CA 91406 consisting of approximately
78,711 rentable square feet (“Premises”).

 

B.            Landlord and Tenant desire to extend the Term of the Lease and
modify certain other obligations of Tenant under the Lease on the terms set
forth in this Amendment.

 

C.            All capitalized terms used herein but not specifically defined in
this Amendment shall have the meanings ascribed to such terms in the Lease. The
term “Lease” where used in the Lease shall hereinafter refer to the Lease, as
amended by this Amendment.

 


AGREEMENTS


 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

 

1.             Exercise of Option and Extension of Term.      The Term of the
Lease is hereby extended (“Extended Term”) until and including December 31, 2012
(“First Option Termination Date”). Notwithstanding anything to the contrary
contained in the Lease, the extension of the Term for the Extended Term, even
though for a shorter period of time than set forth in the Option for Period One,
as defined in the Option to Extend Addendum to the Lease (“Option Addendum”),
shall be deemed an exercise by Tenant of the entire Option for Period One.

 

2.             Base Rent.             Notwithstanding anything to the contrary
contained in the Lease, the monthly Base Rent shall hereafter be as follows:

 

August 1, 2009 — September 30, 2010

 

—

 

$

51,162.15

 

October 1, 2010 — December 31, 2011

 

—

 

$

56,475.14

 

January 1, 2012 — December 31, 2012

 

—

 

$

60,371.34

 

 

3.             Remaining Options.             Landlord and Tenant acknowledge
and agree that, pursuant to the Option Addendum, Tenant has one additional and
remaining 5-year option (“Remaining Option”) to extend the Term of the Lease
beyond the First Option Termination Date, pursuant to the terms of the Option
Addendum. Notwithstanding the foregoing or anything to the contrary contained in
the Option Addendum, if Tenant exercises the Remaining Option, the Monthly Base
Rent from the commencement of the Remaining Option through the end of the
thirtieth (30th) month thereafter shall be $66,904.35 and shall thereafter
increase to $71,922.18 at the beginning of the thirty-first (31st) month through
the end of the Remaining Option.

 

1

--------------------------------------------------------------------------------


 

4.             “As-Is”.                 Tenant acknowledges and agrees that its
tenancy of the Premises through the First Option Termination Date is a
continuation of its tenancy of the Premises under the Lease. Therefore, Tenant
accepts the Premises in its existing condition, “as-is, where is, and with all
faults”.

 

5.             Landlord’s Address for Payments and Notices.

 

The address for notices to Landlord as set forth in the Lease shall be to:

 

AMB Property, L.P.

c/o AMB Property Corporation

Pier 1, Bay 1

San Francisco, CA 94111

Attention: Martin J. Coyne

 

The address for payments to Landlord as set forth in the Lease shall be to:

 

AMB Property, L.P.

c/o AMB Property Corporation

P.O. Box 6156

Hicksville, NY 11802-6156

 

6.             Broker’s Fees.       Tenant represents and warrants that it has
dealt with no broker, agent or other person in connection with this transaction
and that no broker, agent or other person brought about this transaction and
Tenant shall indemnify, defend, protect and hold Landlord harmless from and
against any claims, losses, liabilities, demands, costs, expenses or causes of
action by any broker, agent or other person claiming a commission or other form
of compensation by virtue of having dealt with Tenant with regard to this
leasing transaction.

 

7.             Effect of Amendment.         Except as modified herein, the terms
and conditions of the Lease shall remain unmodified and continue in full force
and effect.  In the event of any conflict between the terms and conditions of
the Lease and this Amendment, the terms and conditions of this Amendment shall
prevail. Except as otherwise provided herein, the terms and provisions of the
Lease are hereby incorporated in this Amendment.

 

8.             Authority.             Subject to the provisions of the Lease,
this Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors and assigns. 
Each party hereto and the persons signing below warrant that the person signing
below on such party’s behalf is authorized to do so and to bind such party to
the terms of this Amendment.

 

9.             Counterparts.        This Amendment may be executed in
counterparts by the parties, which counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

 

10.           Estoppel.               Tenant warrants, represents and certifies
to Landlord that as of the date of this Amendment, (a) Landlord is not in
default under the Lease, as amended by this Amendment, and (b) Tenant does not
have any defenses or offsets to payment of rent and performance of its
obligations under the Lease, as amended by this Amendment, as and when the same
become due.

 

[signatures on following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Amendment as of the date
first written above.

 

Landlord:

 

Tenant:

 

 

 

AMB Property, L.P.

 

Capstone Turbine Corporation,

a Delaware limited partnership

 

a Delaware corporation

 

 

 

 

 

By:

AMB Property Corporation,

 

 

 

 

a Maryland corporation,

 

 

 

 

its general partner

 

By:

/s/ EDWARD I. REICH

 

 

 

Name:

Edward I. Reich

 

 

 

Its:

Executive Vice President and CFO

 

 

 

 

 

By:

/s/ ROBERT B. ANTROBIUS

 

 

 

 

Robert B. Antrobius

 

 

 

 

Vice President

 

 

 

 

3

--------------------------------------------------------------------------------